Citation Nr: 1129399	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-04 305	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1959 to February 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his February 2008 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  However, in June 2008 the Veteran explicitly withdrew his request for a hearing.  38 C.F.R. § 20.704(e).  Accordingly, the request for a hearing has been withdrawn.

The case was previously before the Board in January 2010, on which occasion the Board remanded the claim for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not have posttraumatic stress disorder (PTSD) that was acquired in, is related to, or was aggravated by his active service.  


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated June 2005 and January 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced her in the adjudication of her appeal.  

The Veteran has been afforded a VA examination during the pendency of the appeal.  The report from that examination reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  He has asserted that this condition is due to traumatic events he experienced in service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection for posttraumatic stress disorder in January 2004.  In a rating decision from December 2005 the RO denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) in June 2006.  In December 2007 the RO issued a Statement of the Case (SOC), and the Veteran filed a Substantive Appeal (VA Form 9) in February 2008.  The Veteran's claim first came before the Board in January 2010, at which time it was remanded for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The evidence of record in this case consists of service treatment records, VA treatment records, a VA examination report and written statements from the Veteran and his spouse.  The Veteran does not contend, and his service treatment records do not support, that he was ever diagnosed with or treated for posttraumatic stress disorder while in service.  In fact, the Veteran's service treatment records are entirely negative for any findings associated with any type of psychiatric disorder.  

Post-service treatment records begin in May 2004, shortly after the Veteran filed his claim of entitlement to service connection.  Records from November 2005 indicate that the Veteran reported that he was having problems related to a previous traumatic event and that he was referred to a primary care provider for further evaluation.  A VA physician determined that the Veteran's symptoms did not appear to be related to a past trauma and that further follow-up was not indicated.  

VA treatment records from January 2008 indicate that the Veteran requested help in completing his appeal for entitlement to service connection for posttraumatic stress disorder.  The social worker who met with the Veteran noted an assessment of depression and ruled out posttraumatic stress disorder related to service in Vietnam.  Treatment records from February 2008 indicate that the Veteran stated that he had not sought any evaluation or treatment for posttraumatic stress disorder until recently because he was an alcoholic between the time he was in service to 1997.  The evaluating staff physician indicated possible posttraumatic stress disorder and referred the Veteran for a mental health evaluation.  

In a statement accompanying his February 2008  Substantive Appeal (VA Form 9) the Veteran described a stressful incident he observed in service and stated that the incident has caused him a great deal of stress over the years.  He stated that he has recurring dreams about the incident.  

In March 2008 the Veteran underwent evaluation for mental health intake.  The Veteran endorsed extreme ratings on: feeling very upset when reminded of his stressful military experiences, avoiding thinking or talking about those experiences, avoiding activities or situations reminding him of those experiences, having difficulty concentrating and hypervigilance.  He endorsed quite a bit of trouble: remembering important parts of his stressful military experiences.  He endorsed moderate ratings on: having repeated dreams of his stressful military experiences, feels distant or cut off from others, feeling emotionally numb or unable to have loving feelings for those close to him, feeling as if his future will somehow be cut short,  and irritability and being easily startled.  He endorsed little repeated, disturbing memories, thoughts of images of a stressful experience and physical reactions.  He denied having flashbacks, loss of interest in things he used to enjoy and trouble falling or staying asleep.  

It was noted that his past history included that he began drinking at age 15, drinking from Friday through Sunday.  He further related that he was arresting for fighting while in the military.  He was charged with attempted manslaughter which was reduced to conduct unbecoming and drunk and disorderly.  His commander sent him to see a psychiatrist at the hospital and he went once per week for approximately two months.  He was never given medications and denied a history of psychiatric hospitalizations.  

On mental status examination the evaluating providers noted that the Veteran was cleanly and casually dressed and well-groomed.  Good eye contact and spontaneous speech of normal rate and tone were indicated.  The examiner noted that the Veteran described his mood as good and "depressed only when [his] wife nags [him]."  He displayed full range of affect and smiled and gesticulated appropriately.  The Veteran denied any suicidal or homicidal ideation, auditory or visual hallucinations or delusions.  The examiner stated that the Veteran's thoughts were well-organized and future-oriented and described his insight and judgment as good.  The examiners diagnosed alcohol dependence in full sustained remission, a history of major depression current resolved and posttraumatic stress disorder.  It appears that this intake examination was performed by both a staff physician and an independent social worker.  

In a VA mental health note from June 2008 a staff physician indicated that the Veteran had symptoms of re-experiencing, avoidance/isolative behavior, hyperarousal and survivor's guilt.  The examiner assessed the Veteran with posttraumatic stress disorder and depression.  Records from September 2008 show similar findings, as do records from August 2009 and January 2010.  In an entry of November 2008, it was repoted that the Veteran struggled with the issue of witnessing the death of a fellow serviceman who died when a hand grenade exploded.  In a Social Worker note of March 2009, it was reported that the Veteran was in combat and under direct fire from the enemy.  Subsequent VA treatment records from August 2008 to August 2010 show continued findings of posttraumatic stress disorder by an independent social worker.  

The Veteran submitted an additional statement in January 2010 reiterating his claims regarding his in-service stressor and stating that he has regrets about almost taking someone's life for revenge.  His wife also submitted a statement in January 2010 wherein she related several incidents involving her husband.  

In August 2010 the Veteran was afforded a comprehensive VA examination in support of his claim by a clinical psychologist.  The examiner indicated having thoroughly reviewed the claims file prior to conducting the examination and reported interviewing the Veteran for a period of 90 minutes.  During the examiner the Veteran reported and described several stressful incidents in service, including an incident where one soldier injured another with a phosphorus grenade and the Veteran and several others planned on killing the perpetrator.  Regarding symptoms of posttraumatic stress disorder, the Veteran reported that he would have dreams every other day regarding the grenade incident.  The examiner noted that the Veteran seemed more preoccupied with wondering if he would have gone through with hanging the soldier who threw the grenade.  When asked how he feels when he is reminded about the event the Veteran stated that he felt shame and angry rather than fearful.  He denied being bothered by memories of the incident during the daytime because he stays busy with volunteering and social activities.  While the Veteran did report getting emotional when talking about the stressor he did not report any clinically significant re-experiencing symptoms that were interfering with his daily functioning.  

In relation to symptoms of avoidance, the Veteran stated that he stayed intoxicated the entire time he was in the military and that he drank for a long period after being released from service.  The Veteran stated that he stopped drinking alcohol approximately 11 years ago.  He also reported avoiding watching movies that have any war themes or violent content and that he sometimes does not watch the news.  He did stated that he has an active social life, enjoys playing golf and mentors two elderly veteran in his spare time.  He also stated that he is an active member of the Knights of Columbus, attends church regularly and goes out to dinner with his wife.  The examiner noted that the Veteran did not report any current avoidance symptoms that are causing him any significant impairment in functioning and that his symptoms appear to have improved over time.  

With regard to symptoms of increased arousal the Veteran reported that he has a history of getting into fights in the past, but not since the 1960s.  The Veteran reported that he began working as a truck driver so that he could be alone and not in situations that might lead to confrontation.  He also reported some initial insomnia, but attributed his sleep disturbances to problems with his prostate.  The examiner also discussed the Veteran's psychiatric treatment history in detail, and commented on the Veteran's current living situation, social life and activities of daily living.

On mental status examination the examiner noted that the Veteran presented with generally euthymic mood, but that his affect was intermittently tearful when he talked about his military stressor.  The Veteran was adequately dressed and groomed and appeared his stated age of 68.  He was alert and oriented to person, place, time and situation.  He was a good historian and was fully cooperative throughout the duration of the examination.  Thought processes were coherent, logical and linear.  Thought content was relevant and absent of any loosening of associations or delusions.  He denied having any suicidal or homicidal ideation, intent or plan.  His speech rate, tone and volume were within normal limits, as were eye contact, attention, concentration, gait and posture.  Insight and judgment were intact.  The examiner diagnosed the Veteran with alcohol dependence in full sustained remission and assigned a global assessment of functioning score of 70.  

In her conclusions and summary the examiner noted that the Veteran does not meet the diagnostic criteria for posttraumatic stress disorder.  She stated that the symptoms the Veteran does report are reflective of mild and transient anxiety that do not cause any clinically significant impairment in functioning.  She stated that based on the Veteran's report, he may have initially experienced more serious symptoms of posttraumatic stress disorder when he was discharged, but that many of those problems have since resolved.  She noted that the Veteran did not even present for mental health treatment until 2008, at which time he was seeking assistance with his service connection claim.  She also remarked that the Veteran's mental health visits have been infrequent, occurring only every three to six months.  She noted that the Veteran has a long and stable work history, has remained married to the same woman since 1966, has a very active social life and reports that he is not bothered by any psychological symptoms during the daytime.  She concluded by noting that the Veteran is not reporting any clinically significant condition that is rendering him disabled from engaging in interpersonal relationships, pleasurable activities or activity of daily living.  

The Board notes that it must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  While the Board may not ignore the opinion of a physician, it is certainly free to discount the credibility of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994)

After a thorough review of all of the evidence of record, the Board finds that the Veteran does not have posttraumatic stress disorder.  In so finding, the Board places the greatest probative value on the August 2010 VA examination report, which indicates that the Veteran does not meet the criteria necessary for a diagnosis of posttraumatic stress disorder.  This report addresses all of the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  The August 2010 report contains a thorough review, is based on a comprehensive examination and concludes with a well-reasoned medical opinion by a highly trained clinical psychologist.  

In contrast, the evidence supporting the Veteran's assertion that he has posttraumatic stress disorder consists of his own statements and VA treatment records written by a VA social worker and staff physician.  These findings include minimal to no reference to clinical evidence to support that findings.   Their diagnoses appear to be based solely on the history of alleged symptoms as told by the Veteran, and there is no analysis that is not based on the subjective history provided by the Veteran.  Specifically, the March 2008 mental health intake records, which first indicate a diagnosis of posttraumatic stress disorder, do not reference any basis or rationale for that diagnosis.  Furthermore, the Board notes that the August 2010 VA examination report was written by a clinical psychologist.  While a social worker and staff physician are certainly qualified to assess the Veteran's psychological functioning, a clinical psychologist by definition has a greater level of expertise in this regard.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Accordingly, the opinion by the clinical psychologist is entitled to greater weight.  

Finally, with regard to the Veteran's own statements regarding posttraumatic stress disorder, the Board notes that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the existence of a specific disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish a diagnosis of posttraumatic stress disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

In conclusion, the Board finds that there is a preponderance of evidence against a finding that the Veteran actually has posttraumatic stress disorder.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


